internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-121507-01 date date re legend settlor settlor beneficiary trust trust date trustee state dear this is in response to your letter of date in which you request a ruling on the application of the generation-skipping_transfer gst tax provisions of chapter of the internal_revenue_code to the proposed modification of trust and trust on date settlor and settlor who were sisters created identical irrevocable inter_vivos trusts trust was created by settlor and trust was created by settlor trust and trust provide that during the life of the respective settlor trustee is to pay all of the net_income to a charitable_trust after the death of the respective settlor trustee is to pay the net_income of trust and trust to eight named nieces and nephews of settlor and settlor in equal shares if any of the named nieces and nephews die leaving lawful issue the issue are to take per stirpes the net_income which a deceased niece or nephew would have been entitled to receive if living in the plr-121507-01 event that any niece or nephew shall die leaving no lawful issue trustee will pay that share of net_income to the surviving named nieces and nephews and the lawful surviving issue if any of any named deceased niece or nephew said issue to take per stirpes trust and trust will terminate twenty years after the death of the last survivor of the named nieces and nephews all assets of the trust estate will be distributed outright to the persons entitled to the income at the time the trusts terminate in the same proportions that the persons are entitled to the income immediately prior to termination if there are no surviving issue of the named nieces and nephews the property is to be distributed to the settlors’ heirs at law under the laws of descent of state of the eight named beneficiaries only one is currently living of the seven deceased beneficiaries one died without surviving descendants six other named beneficiaries died and are survived by second third and fourth generation descendants at the request of the descendants of beneficiary the trustee proposes to segregate one-seventh of the assets in trust and establish a separate_account to be administered for the benefit of the descendant’s of beneficiary trustee also proposes to segregate one-seventh of the assets in trust and establish a separate_account to be administered for the benefit of the descendant’s of beneficiary these separate_accounts will be administered in accordance with the terms of trust and trust respectively except that only descendants of beneficiary will receive income from the accounts and on termination of the trusts the corpus held in the segregated accounts will be paid to the descendant’s of beneficiary as provided in the trust instruments in all other respects the segregated accounts will be administered as provided under the terms of trust and trust it is represented that trusts were created and irrevocable before date and that no additions have been made to trusts since date you have requested a ruling that the partition of one-seventh of the assets of trust and trust into a segregated account will not result in the imposition of the gst tax sec_2601 imposes a tax on every generation-skipping_transfer section b a of the act and sec_26_2601-1 of the generation- skipping transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added plr-121507-01 sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 b or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining under what circumstances judicial actions settlements trustee actions and trust modifications will not cause a_trust created before date to lose exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause the trust to be subject_to the provisions of chapter if - the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modifications and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust and trust were created and irrevocable before date also it is represented that no additions have been made to trust since date consequently trust and trust are currently exempt from gst tax the proposed segregation of a one-seventh share of trust and trust into separate_accounts as discussed above will not shift any beneficial_interest in trust or trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the proposed segregation will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made the separate_accounts resulting from the segregation of one-seventh of the assets of trust and trust will not be subject_to the provisions of chapter plr-121507-01 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for purposes
